Per Curiam.
Petitioner’s application for leave to appeal under the Post Conviction Procedure Act is denied because it was not filed within thirty days after the passage of the order below. That order passed on March 22, 1961, and the application to appeal therefrom dated June 5, 1961, was not filed with this Court until June 6, 1961. (See Code (1960 Cum. Supp.), Art. 27, § 645-1.)
However, even if the application had been filed within the requisite time, it is clear that the questions raised therein, though they could properly have been raised at the petitioner’s trial or on appeal from his conviction, can avail him nothing in this Post Conviction Procedure Act proceeding. Code (1960 Cum. Supp.), Art. 27, § 645A, a part of that Act, spe*635cifically states in subsection (b) that it “is not a substitute for * * * any remedies which are incident to the proceedings in the trial court”, or on appeal, and by subsection (a) it specifically restricts review to the consideration of issues not previously finally litigated or waived at the trial resulting in the conviction, on an appeal from the conviction or in any other proceeding taken to secure relief from the conviction, Bulluck v. Warden, 220 Md. 658, 152 A. 2d 184, cert. den. 361 U. S. 847; Galloway v. Warden, 221 Md. 611, 157 A. 2d 284; Ward v. Warden, 222 Md. 595, 158 A. 2d 770, cert. den. 363 U. S. 816.

Application for leave to appeal denied.